Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention II, claims 11-20 in the reply filed on March 04, 2021 is acknowledged.

Status of Claims
This office action for the 16/214947 application is in response to the communications filed March 04, 2021. 
Claims 1-20 were submitted December 10, 2018. 
Claims 1-20 were subject to restriction March 01, 2021. 
Claims 11-20 were elected by the applicant without traverse March 04, 2021. Accordingly, claims 1-10 are hereby withdrawn from consideration. 
Claims 11-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving plan data regarding a virtual performance of a surgical procedure on a patient, receiving performance data regarding an actual performance of the surgical procedure on the patient, the performance data being received in real time during the actual performance of the surgical procedure, and the virtual performance of the surgical procedure having been performed prior to the actual performance of the surgical procedure, determining deviation between the plan data and the performance data, if the plan data is determined to deviate from the performance data outside a predetermined degree of tolerance, providing a warning to a user that includes an indication of the determined variance, and receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data, and if the plan data is determined to deviate from the performance data within the predetermined degree of tolerance, receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, , if the plan data is determined to deviate from the performance data outside a predetermined degree of tolerance, the processor providing a warning to a user that includes an indication of the determined variance, and the processor receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data and if the plan data is determined to deviate from the performance data within the predetermined degree of tolerance, the processor receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processor”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving plan data regarding a plurality of virtual performances of the surgical procedure on a plurality of patients”, “receiving performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients in real time with the actual performances of the surgical procedures”, “determining if the plan data regarding the plurality of virtual performances varies from the performance data regarding the performance data regarding the plurality actual performances”, “determining if any one or more of the determined variances are a same type of variance” and “providing a recommendation to a user performing another virtual performance of the surgical procedure based on the one or more determined variances to be the same type of variance” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“the processor” further defines the limitation of “a processor” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the indication of the determined deviation includes a recommended course of action to match the actual performance of the surgical procedure to the virtual performance of the surgical procedure” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the type of the received performance data comprises at least one of data regarding movement of a surgical instrument being used in the actual performance of the surgical procedure, movement of staff present for the actual performance of the surgical procedure, patient vital signs, identification of a surgical instrument being used in the actual performance of the surgical 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the determined deviation comprises at least one of a surgical instrument being moved relative to the patient than in the actual performance of the surgical procedure different than in the virtual performance of the surgical procedure, a surgical implant being used in the actual performance of the surgical procedure being implanted at a different location within the patient than the surgical implant used in the virtual performance of the surgical procedure, different radiation exposures in the actual performance of the surgical procedure and the virtual 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising a surgical instrument in electronic communication with the processor and receiving input thereto from a user during performance of the actual surgical procedure, wherein the virtual performance is performed by a user using a virtual surgical instrument corresponding to the surgical instrument” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising a surgical instrument in electronic communication with the processor and receiving input thereto from a user during performance of the actual surgical procedure, wherein the virtual performance is performed by a user using a virtual surgical instrument corresponding to the surgical instrument” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising a surgical instrument in electronic communication with the processor and receiving input thereto from a user during performance of the actual surgical procedure, wherein the virtual performance is performed by a user using a virtual surgical instrument corresponding to the surgical instrument” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the plan data includes data indicative of virtual actions taken by the user via the virtual surgical instrument, the performance data includes data indicative of actual actions taken by a medical professional during the actual performance of the surgical procedure, and determining if the plan data varies from the performance data includes determining a variance of the virtual actions from the actual actions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of determine a position of the patient during setup for actual performance of the spinal surgical procedure on the 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a storage device configured to store a pre-operative plan for a spinal surgical procedure to be performed on a patient, the plan including a desired position of the patient relative to a surgeon” and “a processor configured to”, a storage device configured to store a pre-operative plan for a spinal surgical procedure to be performed on a patient, the plan including a desired position of the patient relative to a surgeon, a processor configured to: determine a position of the patient during setup for actual performance of the spinal surgical procedure on the patient, compare the determined position and the desired position to determine if a deviance exists between the determined position and the desire position and provide user feedback in real time with the setup that is 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a storage device configured to store a pre-operative plan for a spinal surgical procedure to be performed on a patient, the plan including a desired position of the patient relative to a surgeon” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processor configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a storage device configured to store a pre-operative plan for a spinal surgical procedure to be performed on a patient, the plan including a desired position of the patient relative to a surgeon” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 18 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the desired position of the patient relative to the surgeon includes a desired position of a center of a vertebral disc of the patient straight down from a perspective of the surgeon” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 20,
Claim 20 depends from claim 18 and inherits all the limitations of the claim from which it depends. Claim 20 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising an augmented reality reference marker configured to be positioned relative to the patient during the setup” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“a camera configured to visualize the augmented reality reference marker during the setup and to communicate data regarding the visualization to the processor, wherein the processor is configured to determine the position of the patient during setup using the data regarding the visualization” introduces additional 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a camera configured to visualize the augmented reality reference marker during the setup and to communicate data regarding the visualization to the processor, wherein the processor is configured to determine the position of the patient during setup using the data regarding the visualization” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are 
“a camera configured to visualize the augmented reality reference marker during the setup and to communicate data regarding the visualization to the processor, wherein the processor is configured to determine the position of the patient during setup using the data regarding the visualization” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William R. et al. (US 2013/0191154; hereinafter referred to as William) in view of Dempsey (US 2012/0165652).
As per claim 11, 
William teaches a processor receiving plan data regarding a virtual performance of a surgical procedure on a patient. (Paragraphs [0065]-[0067] and [0102] of William. The teaching describes a medical data system that enables the timely and accurate 
William further teaches the processor receiving performance data regarding an actual performance of the surgical procedure on the patient, the performance data being received in real-time during the actual performance of the surgical procedure. (Paragraphs [0102] and [0109] of William. The teaching describes an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon can visually confirm that that proper procedure has been captured in real-time or near real-time with the actual performance of the procedure. The system has local memory to determine if the actual performance of the 
William does not explicitly teach the processor determining deviation between the plan data and the performance data. 
However Dempsey teaches determining deviation between the plan data and the performance data. (Paragraph [0120] of Dempsey. The teaching describes that a computerized control unit monitors the actions in a surgical intervention and compares them to a surgical plan assigned to the procedure. When an actual action deviates from the surgical plan, a warning or alert is issued to the user via the alert unit.)
Dempsey further teaches if the plan data is determined to deviate from the performance data outside a predetermined degree of tolerance, the processor providing a warning to a user that includes an indication of the determined variance, and the processor receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data and if the plan data is determined to deviate from the performance data within the predetermined degree of tolerance, the processor receiving subsequent performance data in real time during the actual performance of the surgical procedure and determining deviation between the plan data and the subsequently received performance data. (Paragraphs [0124]-[0129] of Dempsey
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the surgical workflow system of William, the surgical workflow monitoring system of Dempsey. All of the claimed limitations are taught by the prior art though in separate references. Both William and Dempsey are directed to the same field of surgical workflow safety for patients. The prior art functions would perform the same when combined as they would separately. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to make an improved system. One of ordinary skill in the art would have added to the teaching of William, the teaching of Dempsey based on this rationale without yielding unexpected results. 
As per claim 13, 
The combined teaching of William and Dempsey teaches the limitations of claim 11.
Dempsey further teaches wherein the indication of the determined deviation includes a recommended course of action to match the actual performance of the surgical procedure to the virtual performance of the surgical procedure. (Paragraphs [0127] and [0133] of Dempsey. The teaching describes a robotic surgery action that is determined to give feedback to a user or robot in response to determining that surgeon actions deviate from the surgical plan. In some cases, the alert will be issued in response to the surgeon making too large of a motion. The feedback, construed as a recommendation, to a robotic surgical device would then be data used to control the surgical path of the robotic device to ensure that the surgical plan is adhered to.)
As per claim 14, 
The combined teaching of William and Dempsey teaches the limitations of claim 11.
Dempsey further teaches wherein the type of the received performance data comprises at least one of data regarding movement of a surgical instrument being used in the actual performance of the surgical procedure. (Paragraph [0131] of Dempsey. The 
As per claim 15, 
The combined teaching of William and Dempsey teaches the limitations of claim 11.
The combined teaching of William and Dempsey further teaches wherein the determined deviation comprises at least one of a surgical instrument being moved relative to the patient than in the actual performance of the surgical procedure different than in the virtual performance of the surgical procedure. (Paragraphs [0065]-[0067] and [0102] of William. The teaching describes a medical data system that enables the timely and accurate collection and presentation of medical information in close association with the performance of a medical procedure, such as a surgery. For a particular surgical procedure, the computer operator selects the desired surgery to be performed from a set of surgery types available in the system database. Responsive to this selection, the graphical user interface displays a representation of the surgical target, information specific to the patient as well as other contextual data for the procedure to be performed. This establishes a processor receiving plan data for the performance of a surgical procedure on a patient. During a particular procedure, the operator of the system works with the performance of an actual performance the surgery. Here, it is interpreted by the examiner that when the operator is placing actions into the medical data system, this is a virtual performance of the surgical procedure. In an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon can visually confirm that that proper procedure has been captured in real-time or near real-time with the actual performance of the procedure. Paragraph [0127] of Dempsey. The teaching describes that when the surgeon uses excessively large motions in the procedure as compared to the surgical plan, an alert is issued.)
As per claim 16, 
The combined teaching of William and Dempsey teaches the limitations of claim 11.
Dempsey further teaches further comprising a surgical instrument in electronic communication with the processor and receiving input thereto from a user during performance of the actual surgical procedure, wherein the virtual performance is performed by a user using a virtual surgical instrument corresponding to the surgical instrument. (Paragraph [0133] and Figure 15 of Dempsey. The teaching describes a robotic device that is used to perform the actual surgery on the patient and a surgeon to work with the robotic surgery device. As one of ordinary skill in the art would understand, the robotic surgical device would have varying levels of automation in the surgery and permit the surgeon to command the robotic surgical device thorough a virtual means that corresponds to the surgical instrument.)
As per claim 17, 
The combined teaching of William and Dempsey teaches the limitations of claim 16.
Dempsey further teaches wherein the plan data includes data indicative of virtual actions taken by the user via the virtual surgical instrument, the performance data includes data indicative of actual actions taken by a medical professional during the actual performance of the surgical procedure, and determining if the plan data varies from the performance data includes determining a variance of the virtual actions from the actual actions. (Paragraph [0133] of Dempsey. The teaching describes the monitoring of the actions of the robotic device performing surgery on a patient. When the actions performed are deviating from the surgical plan an alert may be issued.)
As per claim 18, 
William teaches a storage device configured to store a pre-operative plan for a spinal surgical procedure to be performed on a patient. (Paragraphs [0065]-[0067] and [0102] of William. The teaching describes a medical data system that enables the timely and accurate collection and presentation of medical information in close association with the performance of a medical procedure, such as a surgery. For a particular surgical procedure, the computer operator selects the desired surgery to be performed from a set of surgery types available in the system database. Responsive to this selection, the graphical user interface displays a representation of the surgical target, information specific to the patient as well as other contextual data for the procedure to be performed. This establishes a processor receiving plan data for the performance of a surgical procedure on a patient. During a particular procedure, such as a spinal surgical procedure, the operator of the system works with the performance of an actual performance the surgery. Here, it is interpreted by the examiner that when the operator is placing actions into the medical data system, this is a virtual performance of the surgical procedure. In an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon can visually confirm that that proper procedure has been captured in real-time or near real-time with the actual performance of the procedure.)
William does not teach explicitly teach the plan including a desired position of the patient relative to a surgeon. 
However Dempsey teaches the plan including a desired position of the patient relative to a surgeon. (Paragraphs [0109], [0117] and Figure 14 of Dempsey. The teaching describes determining changes in a treatment regimen based on various factors. One of these factors is the patient’s position relative to the radiation unit when the procedure for 
A combined teaching of William and Dempsey would have taught determine a position of the patient during setup for actual performance of the spinal surgical procedure on the patient. (Paragraphs [0102] and [0109] of William. The teaching describes an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon can visually confirm that that proper procedure has been captured in real-time or near real-time with the actual performance of the procedure. The system has local memory to determine if the actual performance of the procedure was actually performed. Here is it understood that the teaching describes that the virtual performance of the surgery is performed before the actual performance because there would be no reason for a post hoc confirmation of the proper procedure being done. Paragraphs [0109], [0117] and Figure 14 of Dempsey. The teaching describes determining changes in a treatment regimen based on various factors. One of these factors is the patient’s position relative to the radiation unit when the procedure for the patient is for radio therapy. In a different embodiment, the imaging system for radiation treatment systems are also applicable to surgical guidance systems. This suggests that tracking changes in the procedure would include tracking the patient’s position relative to the surgeon because the surgeon is the entity delivering the 
Dempsey further teaches compare the determined position and the desired position to determine if a deviance exists between the determined position and the desire position and provide user feedback in real time with the setup that is indicative of the deviation between the determined position and the desired position, the feedback including at least one of a visual signal, an auditory signal, and a motion signal. (Paragraphs [0109], [0117], [0120] and Figure 14 of Dempsey. The teaching describes determining changes in a treatment regimen based on various factors. One of these factors is the patient’s position relative to the radiation unit when the procedure for the patient is for radio therapy. In a different embodiment, the imaging system for radiation treatment systems are also applicable to surgical guidance systems. This suggests that tracking changes in the procedure would include tracking the patient’s position relative to the surgeon because the surgeon is the entity delivering the healthcare service in an analogous way that the radiation unit was delivering the healthcare service in the previous embodiment. The teaching further describes that a computerized control unit monitors the actions in a surgical intervention and compares them to a surgical plan assigned to the procedure. When an actual action deviates from the surgical plan, a warning or alert is issued to the user via the alert unit.) 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the surgical workflow system of William, the surgical workflow monitoring system of Dempsey. All of the claimed limitations are taught by the prior art though in separate references. Both William and Dempsey are directed to the same field of surgical workflow safety for patients. The prior art functions would perform the same when combined as they would separately. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to make an improved system. One 
As per claim 19, 
The combined teaching of William and Dempsey teaches the limitations of claim 18. 
Dempsey further teaches wherein the desired position of the patient relative to the surgeon includes a desired position of a center of a vertebral disc of the patient straight down from a perspective of the surgeon. (Paragraphs [0109], [0117] and Figure 14 of Dempsey. The teaching describes determining changes in a treatment regimen based on various factors. One of these factors is the patient’s position relative to the radiation unit when the procedure for the patient is for radio therapy. In a different embodiment, the imaging system for radiation treatment systems are also applicable to surgical guidance systems. This suggests that tracking changes in the procedure would include tracking the patient’s position relative to the surgeon because the surgeon is the entity delivering the healthcare service in an analogous way that the radiation unit was delivering the healthcare service in the previous embodiment. As can been seen in Figure 14, the patient is laying straight down from a perspective from the surgeon. The position of a center of a vertebral disc of the patient would be determined from the planned position of the patient with respect to the surgeon.)
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William and Dempsey in further view of Shelton et al. (US 2019/0104919; herein referred to as Shelton)
As per claim 12, 
The combined teaching of William and Dempsey teaches the limitations of claim 11.
William further teaches the processor receiving plan data regarding a plurality of virtual performances of the surgical procedure on a plurality of patients. (Paragraphs [0065]-[0067] and [0102] of William. The teaching describes a medical data system that enables the timely and accurate collection and presentation of medical information in close association with the performance of a medical procedure, such as a surgery. For a particular surgical procedure, the computer operator selects the desired surgery to be performed from a set of surgery types available in the system database. Responsive to this selection, the graphical user interface displays a representation of the surgical target, information specific to the patient as well as other contextual data for the procedure to be performed. This establishes a processor receiving plan data for the performance of a surgical procedure on a patient. During a particular procedure, the operator of the system works with the performance of an actual performance the surgery. Here, it is interpreted by the examiner that when the operator is placing actions into the medical data system, this is a virtual performance of the surgical procedure. In an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon can visually confirm that that proper procedure has been captured in real-time or near real-time with the actual performance of the procedure. The system can receive data from any number of patients.)
William further teaches the processor receiving performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients in real time with the actual performances of the surgical procedures. (Paragraphs [0102] and [0109] of William. The teaching describes an example, the operator may specify a spine level that is being worked on. The operator selects a specific bone removal procedure and the system retrieves “removal” function images from the database and replaces the base anatomical image with cross hatch graphics. In this way, the operator and the surgeon 
Dempsey further teaches the processor determining if the plan data regarding the plurality of virtual performances varies from the performance data regarding the performance data regarding the plurality actual performances. (Paragraph [0120] of Dempsey. The teaching describes that a computerized control unit monitors the actions in a surgical intervention and compares them to a surgical plan assigned to the procedure. When an actual action deviates from the surgical plan, a warning or alert is issued to the user via the alert unit. The system can receive data from any number of patients)
The combined teaching of William and Dempsey does not explicitly teach the processor determining if any one or more of the determined variances are a same type of variance. 
The combined teaching of William and Dempsey merely teach that information is displayed to a user when an alert is issued (Paragraph [0118] of Dempsey). 
However Shelton teaches the processor determining if any one or more of the determined variances are a same type of variance and providing a recommendation to a user performing another virtual performance of the surgical procedure based on the one or more determined variances to be the same type of variance. (Paragraphs [0366]-[0370] and Figures 19A and 19B of Shelton. The teaching describes a system that generates recommendations to surgeons in procedure based on surgical context data 
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of William and Dempsey, the recommendation teachings of Shelton. All of the claimed features are taught by the prior art, though in separate references. The combined teaching of William and Dempsey as well as the teaching of Shelton is directed to the same field of surgical workflow safety for patients. The prior art would have performed the same when combined as they would have apart. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to make an improved system. One of ordinary skill in the art would have added to the combined teaching of William and Dempsey, the teaching of Shelton based on this rationale without yielding unexpected results.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William and Dempsey in further view of Cunningham et al. (US 2013/0038707; hereinafter referred to as Cunningham). 
As per claim 20, 
The combined teaching of William and Dempsey teaches the limitations of claim 18.
The combined teaching of William and Dempsey does not explicitly teach further comprising an augmented reality reference marker configured to be positioned relative to the patient during the setup a camera configured to visualize the augmented reality reference marker during the setup and to communicate data regarding the visualization 
However Cunningham teaches further comprising an augmented reality reference marker configured to be positioned relative to the patient during the setup a camera configured to visualize the augmented reality reference marker during the setup and to communicate data regarding the visualization to the processor, wherein the processor is configured to determine the position of the patient during setup using the data regarding the visualization (Paragraphs [0047], [0048] and Figures 6 and 7 of Cunningham. The teaching describes that in the process of determining the safety region in an operation, the system determines a safety zone around patient tissue and this zone is augmented onto the video signal that the surgeon receives.)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the combined teaching of William and Dempsey, the augmented reality surgical teachings of Cunningham. Both Cunningham and the combined teaching of William and Dempsey are directed to the same field of surgical workflow safety for patients. All of the claimed limitations are taught by the prior art, though in separate references. The prior art would have performed the same when combined as they would have apart. Accordingly, it would have been obvious to combine known elements in the prior art in the effort to make an improved system. One of ordinary skill in the art would have added to the combined teaching of William and Dempsey, the teaching of Cunningham based on this rationale without yielding unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626